DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending in the application.

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, a compound, classified in C07C271/16;
II.	Claims 13-19, drawn to a polymer and compositions thereof, classified in C08F220/34;
III.	Claims 20, 21, drawn to a method of preparing the compound, classified in C07C260/02.
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful in forming in-situ polyaldehyde-crosslinked networks and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the .
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are distinct because Group II invention is drawn to a polymer and compositions thereof, whereas Group III invention is directed to a method making the monomer compound.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on the examiner if restriction is not required because (1) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, (2) have different classification and (3) searches for the different inventions are not coextensive.
During a telephone conversation with Ms Diane Meyers on 3/9/21, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The IDS dated 12/23/20 has been considered by the Examiner. Bossen et al. reference (US 20190052902) cited therein has been struck off as it is not in a related field of endeavor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “each R7 independently comprises hydrogen or a methyl group”. The claim lacks clarity because the recited structure does not include multiple R7 groups therein. For the purpose of examiner, Examiner interprets the structure in light of [0021] of the specification.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al. (US 2006/0252900 A1).
Bowman teaches Compound 22 and Compound 24 having following structures (pages 7-8):
				
    PNG
    media_image1.png
    38
    152
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    741
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    242
    737
    media_image3.png
    Greyscale

Disclosed compounds read on claimed formula (I) of claim 1, i.e. in formula (1), R2=hydrogen, X=-O- or -NH-, R3= R4= -CH2-CH2-, i.e. comprises a divalent organic group, and R1= phenyl, i.e. an aryl group.
	Disclosed compounds meet the limitation of claim 2, i.e. R2=hydrogen, X=-O- or 
-NH-, R6= R7= hydrogen, n=m=1, and R1= phenyl, i.e. an aryl group.
	Disclosed compounds meet the limitations of claim 3, R2=hydrogen, X=-O- or 
-NH-, R6= hydrogen, n=1, R4=-CH2-CH2-, i.e. comprises a divalent organic group, and R1= phenyl, i.e. an aryl group.
	Disclosed compounds meet the limitations of claim 4, R2=methyl, X=-O- or 
-NH-, R6=R7= hydrogen, n=1, and R1= phenyl, i.e. an aryl group.
Disclosed compounds meet the limitations of claim 5, i.e. R2=methyl, X=-O- or 
-NH-, R6= hydrogen, R4= -CH2-CH2-, i.e. comprises a divalent organic group, and R1= phenyl, i.e. an aryl group.
Disclosed compounds meet the limitations of claims 6 and 7, i.e. R2=methyl, X=-O- or -NH-, R7= hydrogen, R3= -CH2-CH2-, i.e. comprises a divalent organic group, m=1, and R1= phenyl, i.e. an aryl group.
Disclosed compound 24 meets the limitations of claim 8, i.e. R2=methyl, R3=R4= -CH2-CH2-, i.e. comprises a divalent organic group, and R1= phenyl, i.e. an aryl group.


Claims 1-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. ("Synthesis and properties of rotaxane-cross-linked polymers using a double-stranded gamma]-CD-based inclusion complex as a supramolecular cross-linker"; Polymer; January 26, 2017; Pages 379-385; Vol. 128; Elsevier Ltd., cited in the IDS dated 12/23/20).
Jang teaches the following compound:

    PNG
    media_image4.png
    65
    322
    media_image4.png
    Greyscale

wherein 
    PNG
    media_image5.png
    81
    101
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    184
    211
    media_image6.png
    Greyscale

Disclosed compound reads on claimed formula (I) of claim 1, i.e. in formula (I), R2=methyl, R3= -CH2-CH2-, i.e. comprises a divalent organic group, X=O, R4=
-CH2-CH2-(O-CH2-CH2)n-, i.e. comprises a divalent organic group, and R1= AR groups, i.e. comprises an aryl group.
	Disclosed compound meets the limitations of claim 2, i.e. R2=methyl, X=O, R6=R7=hydrogen, n=1, i.e. units within m and n being -CH2-CH2-, m= about 23.5 (i.e. calculated repeat units for PEG 1000 used in the preparation of TBM1 is about 23.5, Section 2.2, Synthesis of TBMs, page 380), and R1= AR groups, i.e. comprises an aryl group.
	Disclosed compound meets the limitations of claim 3, i.e. R2=methyl, R6=hydrogen, n=1, i.e. units within n being -CH2-CH2-, R4=-CH2-CH2-(O-CH2-CH2)n-, i.e. comprises a divalent organic group, and R1= AR groups, i.e. comprises an aryl group.
	Disclosed compound meets the limitations of claim 4, i.e. R2=methyl, X=O, R6=R7=hydrogen, n=1, i.e. units within n being -CH2-CH2-, and R1= AR groups, i.e. comprises an aryl group.
Disclosed compound meets the limitations of claim 5, i.e. R2=methyl, X=O, R6= hydrogen, R4=-CH2-CH2-(O-CH2-CH2)n-, i.e. comprises a divalent organic group, and R1= AR groups, i.e. comprises an aryl group.
	Disclosed compound meets the limitations of claim 6, i.e. R2=methyl, X=O, R3= -CH2-CH2-, i.e. comprises a divalent organic group, R7=hydrogen, m= about 23.3 (i.e. calculated for PEG 1000 used in the preparation of TBM1, Section 2.2, Synthesis of TBMs, page 380), and R1= AR groups, i.e. comprises an aryl group.
Disclosed compound meets the limitations of claim 8, i.e. R2=methyl, R3= -CH2-CH2-, i.e. comprises a divalent organic group, R4=-CH2-CH2-(O-CH2-CH2)n-, i.e. comprises a divalent organic group, and R1= AR groups, i.e. comprises an aryl group.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US 2006/0252900 A1).
The discussion with regard to Bowman in paragraph 9 above is incorporated herein by reference. It is noted that Compound 24 includes two ethylene, i.e. alkylene linking groups therein.
 It is noted that the molecular formula of disclosed Compound 24 differs from a claimed compound by CH2, i.e. the prior art discloses an ethylene linking unit as opposed to a isopropylene linking unit of the claimed invention. However, it is noted that ethylene and isopropylene linking groups are routinely employed in organic syntheses. Moreover, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g,. by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). In view of the case law, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare homologs of Bowman’s Compound 24 and reasonably expect such homologs as well as isomers thereof to possess similar properties as Compound 24, absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 16/454,492 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 12 recites the following monomer:

    PNG
    media_image7.png
    184
    692
    media_image7.png
    Greyscale

Thus, the monomer of copending claim 12 meets limitations of claims 1-8, 12, i.e. in compounds presently recited in claims 1-8, 12, R1=H, R2=hydrogen or methyl, R3=-CH2-CH2-, X=O, R4= 
-CH-(CH3)-CH2-, R6=H, R7=CH3, n=m=1, ); and thus anticipates claims 1-8, 12 of the present application.
	Additionally, although copending claims 1-11, 13-25 fail to recite a compound as in the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the monomer of copending claim 12 for providing carbamate functional groups. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claims 1-8, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 16/454,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1 and 7 are as follows:

    PNG
    media_image8.png
    199
    935
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    285
    933
    media_image9.png
    Greyscale

Although copending claim 7 does not explicitly recite the presently claimed compounds, it would have been obvious to one of ordinary skill in the art to provide for the carbamate functional group in copending claims from the corresponding (meth)acrylate monomer. Moreover, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, the copending specification discloses a carbamate functional monomer of the following structure [0020-0021]:
		
    PNG
    media_image10.png
    178
    694
    media_image10.png
    Greyscale

Above structure reads on compounds of claims 1-18, 12. In view of the case law, it would have been obvious to one of ordinary skill in the art to utilize the above carbamate functional monomer to provide for the addition polymer of copending claims 1-24.

Allowable Subject Matter
Claims 10 and 11 are allowed.
The closest prior art cited herein fails to teach or suggest monomers as in the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) Zhamu et al. (US 2019/0051905 A1) teach the following carbamate functional compound: 

    PNG
    media_image11.png
    91
    469
    media_image11.png
    Greyscale

(2) Roelle et al. (US 20170363957 A1) teach the following compound:


    PNG
    media_image12.png
    168
    540
    media_image12.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762